The court of common pleas directed a verdict for the defendant upon the ground that the accident did not arise in the course of decedent's employment. The Court of Appeals reversed the judgment of the court of common pleas upon the ground that the trial court erred in directing a verdict for the defendant. That the decedent was injured in the course of his employment was an essential element of fact necessary for the plaintiff to establish.
Since the record contains evidence tending to support the allegations of the petition upon this point, the judgment of the Court of Appeals reversing the judgment of the court of common pleas must be affirmed.
Judgment affirmed.
MARSHALL, C.J., JONES, MATTHIAS, DAY, ALLEN, KINKADE and ROBINSON, JJ., concur. *Page 701